Citation Nr: 0900060	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-12 915	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a back disorder 
(spinal stenosis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1963 
to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In May 2004, the RO 
determined that the claim for service connection for PTSD 
remained denied because new and material evidence had not 
been received to reopen the claim.  In December 2005, the RO 
denied service connection for prostate cancer.  

In September 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A transcript of the hearing is in the file.  The issue of 
whether the veteran filed a timely appeal regarding the 
denial of waiver of indebtedness was developed for appellate 
consideration; however, at his September 2007 Board hearing, 
the veteran gave sworn testimony to the effect that he was 
only pursuing the prostate cancer and PTSD claims on appeal.  
Given the veteran's desire, the Board will limit this 
decision to the issues listed on the cover page.

After the Board hearing, in January 2008, the RO denied 
service connection for a back disorder.  A notice of 
disagreement was subsequently received.  The issue of 
entitlement to service connection for a back disorder (spinal 
stenosis) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

In September 2008, the veteran asserted that his service-
connected disorders affected his mobility to the extent that 
they qualified him for a total disability rating based on 
individual unemployability (TDIU) or another 20 percent 
rating (he did not specify which disability or combination of 
disabilities warranted the 20 percent increase).  The RO had 
denied TDIU in December 2005, but the combined service-
connected disability rating was increased since then, by a 
June 2007 rating decision, so the current TDIU claim is new.  
These issues have not been developed for appellate review and 
are not properly before the Board at this time.  They are 
referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam and was not exposed 
to herbicides, including Agent Orange.  

2.  The veteran's prostate cancer is not the result of 
disease or injury, to include as due to herbicide exposure, 
during his active service.  

3.  In December 1998, the RO denied service connection for 
PTSD.  The veteran was informed but did not initiate a timely 
appeal.  

4.  The additional evidence presented since December 1998 is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO dated in March 2004 explained to the 
veteran the type of evidence necessary to substantiate his 
claim for PTSD, as well as an explanation of what evidence 
was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  He was told that to reopen 
the claim he needed to submit new and material evidence and 
that the evidence needed to show that the condition was 
incurred or aggravated in service.  This initial duty-to-
assist letter was provided before the adjudication of his 
claim, in May 2004.  Further, at the pre-hearing conference 
in September 2007, the veteran displayed actual knowledge of 
the evidence needed to reopen his claim.  

Letters from the RO, dated in May and June 2005, explained to 
the veteran the type of evidence necessary to substantiate 
his claim for prostate cancer, as well as an explanation of 
what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  This initial duty-
to-assist letter was provided before the adjudication of his 
claim, in December 2005.  

The notice as to ratings and effective dates was not provided 
until March 2006, shortly after the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the 
veteran was not prejudiced by the late notice because ratings 
and effective dates will not be assigned for these claims.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing and a VA 
examination.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Prostate Cancer

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In this case, there is no competent evidence of 
cancer being manifested to any degree in the first year after 
the veteran completed his active service.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 
38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to 
Agent Orange during active military, naval, or air service, 
certain diseases, including prostate cancer, the veteran 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service.  See 38 C.F.R. § 3.309(e).  
These presumptions do not apply because the veteran did not 
serve in Vietnam.  

The veteran has made various claims of Vietnam service.  In 
June 1998, a private psychiatrist evaluated the veteran for 
VA.  The veteran reported being depressed after his return 
from Vietnam and imagining himself back in Vietnam.  On VA 
psychiatric hospitalization in September and October 1998, he 
reported serving in Vietnam in 1966 and 1967.  When seen by a 
psychologist during that stay, he reported serving an 18 
month tour in Vietnam.  A clinical note dated in February 
2000 shows the veteran complained that he was made to kill in 
the war, flying F-16's.  In an August 2005 statement, the 
veteran reported that his first tour of duty was from 1963 to 
January 1967 with Air Police in the State of Washington and 
that he had subsequent tours with the Air Force at Tansanut 
(sic) Air Force Base in South Vietnam.  In May 2005, he 
certified that in July 1966, his Air Police unit was sent on 
a temporary duty (TDY) assignment for 90 days to the Republic 
of Vietnam, Tansanute (sic) Air Base.  This is in direct 
conflict with a performance evaluation covering the period 
from May 1966 to August 1966, showing the veteran was in 
Washington State.  

The official service records do not show any Vietnam service, 
even TDY.  The service medical records do not show Vietnam 
service.  The personnel records do not show any Vietnam 
service.  The RO asked the National Personnel Records Center 
(NPRC) if there was any evidence of Vietnam service.  In 
March 2006, NPRC responded that there was no evidence in the 
veteran's file to substantiate any service in Vietnam.  The 
Board is faced with a direct conflict as to the facts.  The 
official records showing that the veteran had no Vietnam 
service, are consistent in showing that the veteran served in 
the State of Washington.  Therefore, they are more credible 
than the veteran's widely varied and inconsistent claims of 
Vietnam service.  The Board finds that the veteran did not 
serve in Vietnam.  Consequently, exposure to herbicides, 
including Agent Orange, cannot be presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

In this case, there is no dispute that there is a current 
disability.  Records from a private hospital show that a 
prostate obstruction was treated in May 2004 with a 
transurethral resection of the prostate (TURP).  The 
prostatic tissue removed was the subject of a pathology 
consultation.  It was determined to have a well-
differentiated adenocarcinoma.  Further private medical 
records reflect a recommendation for radiation treatment.  

In addition to a current disability, there must be a relevant 
disease or injury in service and competent medical evidence 
connecting the disease or injury in service to the current 
disability.  This case fails on both counts.  

In May 2005, the veteran asserted that he was one of a group 
of 12 airmen picked to be medically monitored for effects of 
exposure to herbicides.  In April 2006, he reported that he 
was one of a group of 5 volunteers exposed to herbicides.  

In September 2007, the veteran gave sworn testimony to the 
undersigned during a hearing at the RO.  He stated that in 
1996, he and 3 other volunteers were tested for their 
reaction to herbicides.  Testing involved exposure in a large 
warehouse type building, for 6 hours at time, on 4 occasions.  

Here again, the veteran's statements over the years conflict.  
There is no support in his service medical or personnel 
records for any participation in such tests.  There is no 
record of any such testing program.  The service personnel 
records cover the veteran's performance for the period in 
question and show that he was performing usual Air Police 
duties, until his personality disorder interfered with his 
performance.  The Board finds that the official records are 
consistent and form a preponderance of evidence on this 
point.  The veteran did not participate in any tests 
involving exposure to herbicides, including Agent Orange.  
That is, the requirement that there be a disease or injury in 
service is not met.  

Turning to the last requirement, the Board notes that 
numerous private medical records have been obtained.  These 
confirm a current disability and show treatment, but none of 
the medical reports connect the current disability to 
service.  The claim must also be denied because there is no 
competent evidence connecting a current disability to disease 
or injury in service.  Under some circumstances, VA would 
obtain a medical opinion on the question of a connection.  
However, since the evidence in this case does not show 
disease or injury in service, any opinion could be no more 
than speculation.  There would simply be no foundation for a 
competent medical opinion to connect the veteran's prostate 
cancer to service.  

The official records provide a preponderance of evidence in 
this case and consistently show that the veteran did not 
serve in Vietnam or have any exposure to herbicides, 
including Agent Orange.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

PTSD

In December 1998, the RO denied service connection for PTSD, 
noting there was no evidence the veteran served in Vietnam.  
This decision was based on records of VA hospital and 
outpatient treatment, as well as a very detailed examination 
in June 1998.  These records reflected the veteran's varying 
claims of Vietnam combat service.  

The veteran did not appeal the December 1998 decision.  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

In December 2003, the veteran filed a claim to reopen.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The RO obtained the veteran's clinical records from October 
1998 to January 2004.  These records mostly addressed the 
veteran's problem with alcohol.  During his February 2000 
interview, he began to cry and spoke of how he was made to 
kill during the war, flying F-16's, and that he was not a 
killer.  When seen by the VA mental health service in March 
2000, he described himself as a Vietnam combat veteran, 
having nightmares and flashbacks.  The impression included 
PTSD symptoms.  Since the veteran was not in Vietnam and not 
in combat, those statements and the impression of PTSD 
symptoms based on the statements are not credible.  The more 
recent psychiatric clinical notes exclusively address the 
veteran's alcoholism and its ramifications.  The only 
diagnosis on the January 2004 clinical note was a history of 
alcohol dependence and induced mood disorder.  

In April 2004, in response to the March 2004 VCAA notice, the 
veteran argued that he had PTSD as the result of being 
repeatedly beaten-up by another airman.  He submitted 3 prior 
medical documents.  One dealt with his service-connected foot 
disorder.  Another was the March 2000 VA clinical note with 
an impression of PTSD symptoms.  As noted above, this 
impression is not credible because the accompanying history 
shows the impression is based on false statements of Vietnam 
combat service.  The veteran also submitted the last page of 
a hospital summary dated in September 1996.  This shows a 
final diagnosis of PTSD.  However, it is not new.  The entire 
discharge summary is of record and was considered by the RO 
in 1998.  That summary stated that the veteran was a Vietnam 
veteran and had a long history of alcohol dependence and 
history of PTSD.  As the RO pointed out in 1998, there is no 
evidence of Vietnam service.  So, this evidence is not only 
not new, it is not credible.  

Notably, all the diagnoses of PTSD of record are based on the 
claims of Vietnam combat service.  There is no competent 
medical opinion diagnosing PTSD based on the recently 
reported personal assaults.  There are more recent 
psychiatric records.  These continue to reflect difficulties 
with alcoholism and the problems of everyday life.  Records 
of private psychiatrist A. K., M.D., for May and June 2005 
show repeated diagnoses of major depressive disorder (MDD).  
The record includes VA clinical notes through October 2006, 
when it was reported that, in addition to serving in the Air 
Police, the veteran was an Air Force Ranger (Special Forces), 
a claim not supported by the records.  The last VA diagnosis 
of record was a history of alcohol dependence and induced 
mood disorder, made in January 2004.  

In September 2007, the veteran testified before the 
undersigned, at the RO.  He told of being repeatedly beaten-
up by another airman.  He claimed that he had PTSD and that 
he had psychiatric symptoms as a result of his experiences in 
service.  He asserted that the VA clinical note, dated in 
March 2000 and printed in April 2000, supported his claim.  
He reported current treatment.  The veteran submitted a 
statement, dated in September 2007, to the effect that he was 
in intensive group and individual therapy; however, a 
diagnosis was not offered.  

In conclusion, the Board has reviewed the veteran's proffers 
to reopen his claim.  The last page of a hospital summary 
dated in September 1996, showing a final diagnosis of PTSD, 
was of record in 1998 and is not new.  The VA clinical note, 
dated in March 2000 and printed in April 2000, showing an 
impression of PTSD symptoms is based on the veteran's claims 
of Vietnam combat service and is redundant of similar 
conclusions based on incorrect histories.  The only 
psychiatric records since 1998 that diagnose PTSD are 
similarly based on claims of Vietnam combat service and are 
cumulative, redundant and not credible.  The most recent 
psychiatric records do not diagnosis PTSD, but other 
problems, such as alcoholism and major depressive disorder.  
Review of these recent records shows there is no competent 
medical evidence to connect PTSD or any current diagnosis to 
service or to personal assaults during service.  While a 
claim for a different psychiatric diagnosis can be a new 
claim, the veteran is still claiming service connection for 
PTSD.  His recent shift in claimed stressors does not make it 
a new claim and does not make his statements and testimony as 
to these new stressors new and material evidence.  It should 
be noted that all the PTSD diagnoses of record attributed the 
disorder to the stresses of Vietnam combat and there are no 
competent medical opinions linking the veteran's psychiatric 
conditions to his latest claimed stressors.  There is nothing 
since 1998 that would raise a reasonable possibility of 
substantiating the claim.  There is nothing that meets the 
definition of new and material evidence.  38 C.F.R. 
§ 3.156(a) (2008).  Therefore, the previous denial remains 
final and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002).  


ORDER

Service connection for prostate cancer, to include as due to 
herbicide exposure, is denied.  

As new and material evidence has not been received, the 
petition to reopen a claim of entitlement to service 
connection for PTSD is denied.  


REMAND

In January 2008, the RO denied service connection for a back 
disorder (spinal stenosis).  In May 2008, the veteran 
asserted that he was submitting evidence to support the 
claim.  In June 2008, the representative submitted a notice 
of disagreement.  The Court has held that where a claimant 
files a notice of disagreement and the RO has not issued a 
statement of the case (SOC), the issue must be remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the issue of entitlement to service connection 
for a back disorder (spinal stenosis) is REMANDED for the 
following action:

The agency of original jurisdiction (AOJ) 
should readjudicate the claim for service 
connection for a back disorder (spinal 
stenosis) in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
statement of the case (SOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant is notified that he must respond to the SOC 
with a timely substantive appeal or the Board will not have 
appellate jurisdiction of the claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


